J-S79010-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA              :   IN THE SUPERIOR COURT OF
                                           :        PENNSYLVANIA
                                           :
              v.                           :
                                           :
                                           :
 KEVIN NATHANIEL WILLIAMS                  :
                                           :
                    Appellant              :   No. 688 MDA 2018

             Appeal from the PCRA Order Entered April 6, 2018
   In the Court of Common Pleas of Lancaster County Criminal Division at
                      No(s): CP-36-CR-0004592-2013


BEFORE: SHOGAN, J., OLSON, J., and MUSMANNO, J.

MEMORANDUM BY SHOGAN, J.:                          FILED JANUARY 14, 2019

      Kevin Nathaniel Williams (“Appellant”) appeals from the order denying,

without a hearing, his petition for relief filed under the Post Conviction Relief

Act (“PCRA”), 42 Pa.C.S. §§ 9541–9546. We affirm.

      A previous panel of this Court summarized the history of this case as

follows:

             Shortly before 2:00 a.m. on July 5, 2013, the East Lampeter
      Police Department was dispatched to an apartment complex at 2
      Foal Court after a call was received reporting a suspicious person
      trying to enter someone’s apartment. N.T., 2/9/2015, at 57–58.
      A responding officer, Michael Redden (Officer Redden), testified
      that when he arrived to the scene, he observed another officer,
      Bryan Kondras (Officer Kondras) had already made contact with
      the suspect referred to in the phone call. Officer Redden testified
      that he served as a “cover officer.” Id. at 60. Specifically, he
      testified that he “stood back and simply provided cover, kept an
      eye on things, ma[d]e sure that no one approached that shouldn’t
      be approaching.” Id. The suspect, a juvenile, was highly
      intoxicated and Officer Redden was requested by Officer Kondras
      to conduct a search of the building and surrounding outside areas
J-S79010-18


     for any evidence “of a party” or “something going on.”1 Id. at 60–
     61. Officer Redden found some beer bottles and food in the area,
     but no firearms. Id. at 60–62.

           1 Officer Redden testified that he had searched the
           stairs and hallways inside the building. N.T.,
           2/9/2015, at 61.

           Officer Redden continued to assist Officer Kondras with the
     juvenile suspect, and was standing outside the building with a
     clear view of the front door when he saw a man, later identified
     as Appellant, exit the building.2 Id. at 65–67. After determining
     Appellant did not appear to be exhibiting any suspicious behavior,
     Officer Redden turned back to the two individuals he was standing
     next to. Id. at 67–68. It was then he heard the sound of
     something drop to the ground, hitting the sidewalk. Officer
     Redden “turned quickly using [his] flashlight to look at the
     [Appellant] again or the individual walking down the sidewalk and
     then turned the flashlight to [Appellant’s] feet, and at his feet,
     just as [the Officer’s] light hit it, [the Officer] saw [Appellant’s]
     foot kick a handgun.”3 Id. at 68.

           2 Officer Redden testified that approximately five to
           eight minutes had passed since he had last exited the
           apartment building to when he saw Appellant leaving.
           He testified that, during that time, he did not recall
           seeing any one else leave. N.T., 2/9/2015 at 72–73.

           3 Appellant’s kicking of the gun appeared to be
           accidental, in that “it was just incidental to the next
           step [Appellant] took.” N.T., 2/9/2015, at 70.

            Officer Redden approached Appellant and asked Appellant if
     the gun was his. Officer Redden then asked if Appellant had a
     permit for the firearm. Officer Redden testified that Appellant’s
     response was “something to the effect of oh, shit, yeah, it’s in my
     car.” Id. at 70–71. Throughout this interaction, Appellant was
     continually moving, walking off to the side as the Officer moved
     closer to pick up the firearm. After retrieving the firearm, Officer
     Redden announced “gun” to alert the other officers, used his
     flashlight to point to the Appellant, and, indicated that Appellant
     dropped the gun. Id. at 71. At this point, Appellant began to run,
     and Officer Kondras and Officer Jonathan Werner (Officer Werner)
     gave chase. Officer Redden stayed at the scene and secured the

                                     -2-
J-S79010-18


      firearm. Id. at 71–72. Officers Kondras and Werner apprehended
      Appellant. Officer Kondras recovered a Georgia driver’s license
      that identified Appellant. Appellant was then transported back to
      the station, where they ran a criminal background check. Id. at
      103–104. Officer Kondras testified that the background check
      revealed a prior conviction which made Appellant ineligible to
      carry a firearm. Id. at 105–106. Appellant was subsequently
      charged with person not to possess a firearm.

            Appellant was found guilty of [18 Pa.C.S. § 6105(a)(1)
      (Persons not to possess, use, manufacture, control, sell or transfer
      firearms)] following a jury trial on February 9, 2015. On April 1,
      2015, Appellant received a sentence of four to ten years[ of]
      incarceration. Appellant timely filed post-sentence motions, which
      the trial court denied. Appellant then timely filed a notice of
      appeal.

Commonwealth v. Williams, 145 A.3d 779, 818 MDA 2015 (Pa. Super. filed

April 13, 2016) (unpublished memorandum at *1–2).            Holding that “the

evidence was more than sufficient to permit the jury to conclude that Appellant

constructively possessed the gun[,]” the panel affirmed Appellant’s judgment

of sentence. Id. at *4. Appellant filed a petition for allowance of appeal,

which the Supreme Court denied. Commonwealth v. Williams, 158 A.3d
77, 33 MAL 2016 (Pa. filed September 27, 2016).

      Appellant filed a timely pro se PCRA petition on September 25, 2017.

The PCRA court appointed counsel, who filed an amended PCRA petition on

December 15, 2017. The PCRA court issued a notice of intent to dismiss the

amended petition pursuant to Pa.R.Crim.P. 907 on February 16, 2018.

Appellant did not file a response to the notice, and the PCRA court dismissed

the amended petition. Order 3/29/18; Amended Order, 4/6/18. Appellant

appealed and, along with the PCRA court, complied with Pa.R.A.P. 1925.

                                     -3-
J-S79010-18


      On appeal, Appellant states the following questions for our review:

      I.       Did the PCRA court err in denying [Appellant] PCRA
               relief without a hearing on his claim that trial counsel
               was ineffective for failing to prepare for trial, failing to
               investigate, failing to review discovery with
               [Appellant], and failing to prepare [Appellant] to
               testify?

      II.      Did the PCRA court err in denying [Appellant] PCRA
               relief without a hearing on his claim that trial counsel
               was     ineffective    for   not  objecting     to   the
               Commonwealth’s repeatedly asking [Appellant]
               during cross-examination to opine on the truthfulness
               of the officers’ testimony and/or the officers’
               memories, thereby permitting the Commonwealth to
               invade the province of the jury in determining
               credibility of all witnesses?


      III.     Did the PCRA court err in denying [Appellant] PCRA
               relief without a hearing on his claim that trial counsel
               was ineffective for failing to object to the lack of
               foundation for the out of state prior record of
               [Appellant]?

Appellant’s Brief at 4.

      When reviewing the propriety of an order denying PCRA relief, we

consider the record “in the light most favorable to the prevailing party at the

PCRA level.”      Commonwealth v. Stultz, 114 A.3d 865, 872 (Pa. Super.

2015) (quoting Commonwealth v. Henkel, 90 A.3d 16, 20 (Pa. Super. 2014)

(en banc)).      This Court is limited to determining whether the evidence of

record supports the conclusions of the PCRA court and whether the ruling is

free of legal error. Commonwealth v. Robinson, 139 A.3d 178, 185 (Pa.

2016).      The PCRA court’s findings will not be disturbed unless there is no



                                          -4-
J-S79010-18


support for them in the certified record. Commonwealth v. Lippert, 85 A.3d
1095, 1100 (Pa. Super. 2014).

       Appellant’s issues assail trial counsel’s representation as ineffective.

When considering an allegation of ineffective assistance of counsel (“IAC”),

we presume that counsel provided effective representation unless the PCRA

petitioner pleads and proves that: (1) the underlying claim is of arguable

merit; (2) counsel had no reasonable basis for his action or inaction; and (3)

petitioner was prejudiced by counsel’s action or omission. Commonwealth

v. Johnson, 179 A.3d 1105, 1114 (Pa. Super. 2018) (citing Commonwealth

v. Pierce, 527 A.2d 973, 975–976 (Pa. 1987)). An IAC claim will fail if the

petitioner’s   evidence   fails   to   meet    any    one    of   the   three   prongs.

Commonwealth v. Simpson, 66 A.3d 253, 260 (Pa. 2013). Because courts

must    presume    that   counsel      was    effective,    the   burden   of   proving

ineffectiveness rests with the petitioner. Commonwealth v. Montalvo, 114
A.3d 401, 410 (Pa. 2015).

              Regarding the prejudice prong, a petitioner must
       demonstrate that there is a reasonable probability that the
       outcome of the proceedings would have been different but for
       counsel’s action or inaction. Commonwealth v. Dennis, 597 Pa.
159, 950 A.2d 945, 954 (2008). Counsel is presumed to be
       effective; accordingly, to succeed on a claim of ineffectiveness the
       petitioner must advance sufficient evidence to overcome this
       presumption. [Commonwealth v.] Sepulveda, 55 A.3d [1108]
       at 1117 [(Pa. 2012)].

             We need not analyze the prongs of an ineffectiveness claim
       in any particular order. Rather, we may discuss first any prong
       that an appellant cannot satisfy under the prevailing law and the
       applicable facts and circumstances of the case. Id. at 1117–18;

                                         -5-
J-S79010-18


       Commonwealth v. Albrecht, 554 Pa. 31, 720 A.2d 693, 701
       (1998). Finally, counsel cannot be deemed ineffective for failing
       to raise a meritless claim. Commonwealth v. Jones, 590 Pa.
202, 912 A.2d 268, 278 (2006).

Commonwealth v. Johnson, 139 A.3d 1257, 1272 (Pa. 2016).

       In his first issue, Appellant claims that trial counsel was ineffective for:

(1) failing to review with Appellant discovery evidence regarding ownership of

the firearm; (2) failing to investigate the case through interviewing six

witnesses; and (3) failing to prepare Appellant to testify at trial. Appellant’s

Brief at 12–15.1 Upon review, we conclude that no relief is due.

       Regarding ownership of the firearm, Appellant argues that trial counsel

did not review with him discovery evidence “indicating that the firearm was

owned by Tracy Lee Olmstead of Kennesaw, Georgia.” Appellant’s Brief at 12

(citing N.T., 2/9/15, at 166). Mr. Olmstead was Appellant’s work acquaintance

and present at the Foal Court apartment complex on July 5, 2015. Amended

PCRA Petition, 12/15/17, at ¶¶ 19–22. According to Appellant, his “genuine

surprise during cross-examination as to ownership of the firearm” is evidence




____________________________________________


1  To the extent Appellant complains that trial counsel did not visit the crime
scene, Appellant’s Brief at 13, the record confirms that Appellant’s claim lacks
arguable merit. Trial counsel used photos of the crime scene—taken by the
defense—as exhibits during counsel’s cross examination of Officers Redden
and Kondras and direct examination of Appellant. N.T., 2/9/15, at 77, 108–
109, 178–179, 204, Defense Exhibits 1–4. Moreover, as the PCRA court
observed, “there is no requirement in Pennsylvania that counsel visit the scene
of the crime, and Appellant cites no legal authority to support his position.”
Trial Court Opinion, 8/7/18, at 4.

                                           -6-
J-S79010-18


that counsel failed to interview Mr. Olmstead. Appellant’s Brief at 12 (citing

N.T., 2/9/15, at 186).

      In response, the Commonwealth argues that Appellant has failed to

establish prejudice, i.e., “what would have been different, at trial, if trial

counsel had conducted said review” of discovery evidence. Commonwealth’s

Brief at 12. Additionally, the Commonwealth asserts that Appellant testified

to being “surprised that the gun in question had been sold to [Mr.] Olmstead”

and that “the guilty verdict implies that the Appellant’s claim of surprise was

not genuine.” Id. at 12–13, n.7.

      Upon review, we conclude that Appellant has not demonstrated what

prejudice resulted from trial counsel’s alleged failure to review with him

discovery evidence regarding ownership of the firearm.             Contrary to

Appellant’s assertion, his alleged surprise during cross-examination as to

ownership of the firearm did not persuade the jury, and it does not overcome

the presumption that counsel was effective. Montalvo, 114 A.3d at 410. The

PCRA court did not abuse its discretion in denying relief on this IAC claim.

      Regarding witnesses, Appellant argues that trial counsel failed to

interview Mr. Olmstead, Kiomara Soto, the two women who spoke with police

at the scene, and the detained juvenile.       Appellant’s Brief at 13.    The

Commonwealth replies that Appellant “failed to inform the court of the

substance of their testimony or how their testimony would have been

beneficial to the Appellant’s case.” Commonwealth’s Brief at 15.


                                     -7-
J-S79010-18


      When considering whether counsel was ineffective for failing to

investigate a potential witness, we are bound by the following standards:

            Counsel has a general duty to undertake reasonable
      investigations or make reasonable decisions that render particular
      investigations unnecessary. . . . The duty to investigate, of
      course, may include a duty to interview certain potential
      witnesses; and a prejudicial failure to fulfill this duty, unless
      pursuant to a reasonable strategic decision, may lead to a finding
      of ineffective assistance. . . .       [S]ummarizing cases in
      Commonwealth v. Dennis, 950 A.2d 945 (Pa. 2008), [our
      supreme court] stated that:

                  These cases ... arguably stand for the
            proposition that, at least where there is a limited
            amount of evidence of guilt, it is per se unreasonable
            not to attempt to investigate and interview known
            eyewitnesses in connection with defenses that hinge
            on the credibility of other witnesses. They do not
            stand, however, for the proposition that such an
            omission is per se prejudicial.

      Id. at 960. Indeed, such a per se failing as to performance, of
      course, does not make out a case of prejudice, or overall
      entitlement to [PCRA] relief.

Commonwealth v. Johnson, 966 A.2d 523, 535–536 (Pa. 2009) (some

internal citations omitted).

      Here, the PCRA court observed that:

      Appellant lists only the names of several potential witnesses whom
      he alleges were at the location of the incident on the night it
      occurred. See Amended Motion for PCRA Relief, 12/15/17, at 3–
      4. With regard to all potential witnesses, except one, Appellant
      failed to attach affidavits to either his pro se PCRA Petition or his
      Amended Petition regarding the witnesses’ availability, willingness
      to testify, or the substance of their testimony. Therefore, trial
      counsel cannot be found ineffective for failing to investigate or call
      these potential witnesses.

Trial Court Opinion, 8/7/18, at 4–5.

                                       -8-
J-S79010-18


      Upon review, we conclude that Appellant has failed to demonstrate in

his amended petition or in his appellate brief how interviews of Mr. Olmstead,

Kiomara Soto, the two women who spoke with police at the scene, and the

detained juvenile would have changed the outcome of trial. Thus, the PCRA

court did not abuse its discretion in denying relief as to these witnesses.

      Appellant specifically argues that counsel was ineffective for failing to

call Frederick Jones (“Mr. Jones”) as a witness.      Appellant’s Brief at 14.

According to Appellant, Mr. Jones provided an affidavit, averring that “he

would have testified, if called, to being a witness to [Appellant] at the party

and that he did not see [Appellant] with a firearm at any point in the evening.”

Id. at 15 (citing Amended PCRA Petition, 12/15/17, at Exhibit A).

      The Commonwealth asserts that Mr. Jones’ testimony was not relevant

because   he   was    not   present   when    the   firearm   was   discovered.

Commonwealth’s Brief at 18.       Moreover, the Commonwealth argues, Mr.

Jones’ testimony would not have been admissible as character evidence or

habit evidence. Id. at 18–19, n.8 (citing Pa.R.E. 404(a)(1) and 406). Lastly,

the Commonwealth submits that Mr. Jones’ testimony would have opened the

door to damaging cross-examination about Appellant, a convicted cocaine

dealer, carrying a concealed gun. Id. at 19, n.8.

      Our Supreme Court has determined that “[t]he failure to call character

witnesses does not constitute per se ineffectiveness.” Commonwealth v.

Treiber, 121 A.3d 435, 463 (Pa. Super. 2015) (citation omitted). When a


                                      -9-
J-S79010-18


PCRA petitioner claims counsel was ineffective for failing to call a witness, he

must establish that: “(1) the witness existed; (2) the witness was available to

testify for the defense; (3) counsel knew of, or should have known of, the

existence of the witness; (4) the witness was willing to testify for the defense;

and (5) the absence of the testimony of the witness was so prejudicial as to

have denied the defendant a fair trial.” Id. at 464.

      The record at hand supports Appellant’s position that Mr. Jones existed,

was available and willing to testify at trial for the defense, and that trial

counsel should have known of his existence.            Amended PCRA Petition,

12/15/17, at Exhibit A. We conclude, however, that Appellant has failed to

establish the absence of Mr. Jones’ testimony was so prejudicial as to have

denied Appellant a fair trial. In doing so, we agree with the PCRA court’s

analysis, which we adopt as our own:

            Based on the information contained in the Affidavit, the
      [PCRA c]ourt finds that Appellant cannot establish that any
      testimony proffered by Mr. Jones testimony [sic] would have been
      beneficial to Appellant’s defense. The Pennsylvania Rules of
      Evidence provide that, generally, “evidence of a person’s
      character or character trait is not admissible to prove that on a
      particular occasion the person acted in accordance with the
      character or trait.” Pa.R.E. 404(a)(1). Thus, Mr. Jones’ proposed
      testimony regarding Appellant’s character trait of not carrying a
      gun would have been inadmissible at trial.3

            3    The [c]ourt notes that Mr. Jones’ proposed
            testimony also would have been inadmissible as habit
            evidence pursuant to Pa.R.E. 406, as not carrying a
            firearm—an inaction—fails to rise to the level of
            “conduct that occurs with fixed regularity in repeated
            specific situations.” Pa.R.E. 406.


                                     - 10 -
J-S79010-18


              Additionally, the Pennsylvania Rules of Evidence provide
       that evidence must be relevant to be admissible at trial. Pa.R.E.
       402. Evidence is relevant if: “(a) it has any tendency to make a
       fact more or less probable than it would be without the evidence;
       and (b) the fact is of consequence in determining the action.”
       Pa.R.E. 401. Here, the only issue at trial was whether Appellant
       was in possession of a firearm. Notably, Mr. Jones does not state
       in his Affidavit that he was present when the firearm was
       discovered by police. Because firearms can be concealed, Mr.
       Jones cannot state with certainty that Appellant was not in
       possession of a gun on the night of the incident simply because
       he did not observe a gun on Appellant’s person. Thus, his
       proposed testimony would not be relevant, and therefore not
       admissible, as it does not make it more or less probable that
       Appellant was, in fact, in possession of a firearm. This issue
       therefore lacks merit, and counsel cannot be deemed ineffective
       for failing to pursue a meritless issue. Commonwealth v. Tharp,
       101 A.3d 736, 747 (Pa. 2014) (citation omitted).

PCRA Court Opinion, 8/7/18, at 5–6. Thus, the PCRA court did not abuse its

discretion in denying relief on this IAC claim.

       The last IAC claim within Appellant’s first issue is that trial counsel was

ineffective for failing to prepare Appellant to testify at trial. Appellant’s Brief

at 15. Appellant complains, “Trial counsel’s lack of preparation of [Appellant]

to testify is evidence when unprompted, [Appellant] confirmed his prior

conviction from 1994.”         Id. (citing N.T., 2/9/15, at 183).2   According to

____________________________________________


2 The notes of testimony provide the following exchange between defense
counsel and Appellant:

       Q. Why did you run?

       A. I was scared. I realized this situation was probably going to
       cost me my career, everything.




                                          - 11 -
J-S79010-18


Appellant, his testimony violated 42 Pa.C.S. § 59183 and confirmed evidence

of his criminal record “entered . . . prior to his testimony without proper

foundation.” Id. at 16.4

       According to the Commonwealth, “Appellant failed to inform the PCRA

court what trial counsel should have done differently” and “how the outcome

of the trial would have been different if trial counsel had advised the Appellant

how to testify differently” about his prior conviction. Commonwealth’s Brief

at 20.       Moreover, the       Commonwealth asserts, Appellant knew        the

Commonwealth would be presenting evidence of his prior conviction to



____________________________________________


       Q. Why do you say that?

       A. Because of the conviction I had in ’94. I made sure that I
       concentrated on my career, family, doing everything that I was
       supposed to do, and in the blink of an eye, I could lose it all and
       this is what I saw and I just, I couldn’t see it happening at this
       point in time in my life.

N.T., 2/9/15, at 183.

3   This statute provides, in relevant part, as follows:

       No person charged with any crime and called as a witness in his
       own behalf, shall be asked, or if asked, shall be required to
       answer, any question tending to show that he has committed, or
       been charged with, or been convicted of any offense other than
       the one wherewith he shall then be charged, or tending to show
       that he has been of bad character or reputation . . . .

42 Pa.C.S. § 5918.

4 Appellant did not challenge the trial court’s evidentiary ruling on direct
appeal. As discussed below, he raised it as an IAC claim in the PCRA court.

                                          - 12 -
J-S79010-18


establish an element of 18 Pa.C.S. § 6105(a)(1) (Persons not to possess, use,

manufacture, control, sell or transfer firearms). Id. at 20–21. In fact, the

Commonwealth submits, by the time Appellant mentioned his prior conviction,

evidence of it had been offered and admitted as a certified record. Id. at 21

(citing N.T., 2/9/15, at 105, 171, 172–204).

      The PCRA court disposed of this IAC claim as follows:

      Appellant asserts that trial counsel was ineffective for failing to
      prepare Appellant to testify . . . . Appellant fails to state with any
      specificity how counsel failed to prepare him to testify, alleging
      only that “trial counsel’s lack of preparation of Appellant to testify
      is evident when unprompted, Appellant confirmed his prior
      conviction from 1994.”         Amended Motion for PCRA Relief,
      12/15/17, at 5.

            This alone does not demonstrate that trial counsel failed to
      prepare Appellant to testify. Trial counsel cannot be deemed
      ineffective simply because Appellant, unprompted, made
      unfavorable admissions on the stand.

PCRA Court Opinion, 8/7/18, at 6 (internal brackets omitted).

      Upon review of the certified record, we discern no basis for disturbing

the PCRA court’s ruling.     Appellant has not demonstrated how counsel’s

alleged failure to prepare Appellant resulted in prejudice. Moreover, Appellant

was not asked or “required to answer, any question tending to show that he

has committed, or been charged with, or been convicted of any offense other

than the one wherewith he [was] then . . . charged.” 18 Pa.C.S. § 5918.

Consequently, his reliance on Section 5918 is misplaced.         Thus, the PCRA

court did not abuse its discretion in denying relief on this IAC claim.




                                     - 13 -
J-S79010-18


         In his second issue, Appellant argues that trial counsel was ineffective

for “not objecting to the Commonwealth’s repeatedly asking [Appellant]

during cross-examination to opine on the truthfulness of the officers’

testimony. . .” Appellant’s Brief at 16. According to Appellant, “[s]uch an

avenue of cross-examination invades the province of the jury to determine

credibility of all witnesses and is improper.” Id. at 17 (citing Commonwealth

v. Alicia, 92 A.3d 753 (Pa. 2014), and Commonwealth v. Yockey, 158 A.3d
1246 (Pa. Super. 2017)).5            In reply, the Commonwealth characterizes

Appellant’s claim as factually inaccurate and provides examples of how the

prosecutor asked Appellant to compare his version of events to what the

officers remembered.        Commonwealth’s Brief at 22–23.     According to the

Commonwealth, “the inconsistencies and contradictions in the in [sic]

testimony were proper subject matter for the [prosecutor’s] questions.” Id.

at 24.

         The PCRA court rejected Appellant’s argument:

               “It is well settled that a prosecutor is not permitted to
         express a personal belief as to the defendant’s guilt or innocence
         or as to the defendant’s or other witness’ credibility.”
         Commonwealth v. Johnson, 588 A.2d 1303, 1305 (Pa. 1991).
         When evaluating whether a prosecutor’s comments were
         improper, courts should not look at the comments in a vacuum;
         rather, courts must view the comments in the context in which


____________________________________________


5  Appellant’s reliance on Alicia is misplaced, as that case involved expert
testimony speaking to the credibility of a witness. Alicia, 92 A.3d at 760.
Appellant’s reliance on Yockey is also misplaced, as that case involved a
harmless error analysis on direct appeal. Yockey, 158 A.3d at 1255.

                                          - 14 -
J-S79010-18


       they were made. Commonwealth v. Rolan, 964 A.2d 398, 410
       (Pa. Super. 2008) (citations omitted).

              Here, on direct examination, trial counsel elicited from
       Appellant his version of the events. See Notes of Testimony, Jury
       Trial,   2/9/15,    172–184.       On   cross-examination,     the
       Commonwealth confronted Appellant with inconsistencies
       between his testimony and the testimony of Commonwealth
       witnesses, including police officers. Specifically, the prosecutor
       asked      Appellant    if    the    Commonwealth        witnesses
       “misremembered”    [6] what had occurred. See N.T. Jury Trial,
       2/9/15, at 190–198.

              The jury knew they had been presented with conflicting
       testimony; the prosecutor was simply reinforcing the
       inconsistencies, not stating his personal belief as to whether
       Appellant was lying. The prosecutor’s mere act of highlighting
       conflicting testimony between Commonwealth witnesses and
       Appellant did not hinder the jury in their ability to determine
       credibility. The jury received extensive instructions regarding the
       credibility of witnesses and conflicting testimony. See N.T. Jury
       Trial, 2/9/15, at 234–[2]40. Notably, the [c]ourt instructed the
       jury to “evaluate testimony of a law enforcement officer the same
       as you do for any other witness.” Id. at 235.

             Appellant has failed to set forth any argument as to how he
       was prejudiced [by] trial counsel’s failure to object to this brief
       line of questioning by the prosecutor. Regardless, the [c]ourt
       finds that the prejudicial effect, if any, was minimal, and the
       [c]ourt’s instructions regarding credibility were adequate to
       remove any potential prejudicial effect the questioning may have
       had on the jury. This ineffectiveness claim therefore fails . . . .

PCRA Court Opinion, 8/7/18, at 7–8.

       Upon review of the certified record, we reject Appellant’s contention that

the prosecutor’s focus on inconsistencies between the testimony of the



____________________________________________


6 Cf. Yockey, 158 A.3d at 1256 (“[‘W]ere they lying’ questions are generally
prohibited in Pennsylvania.”).

                                          - 15 -
J-S79010-18


Commonwealth’s witnesses and Appellant invaded the province of the jury.

Moreover, Appellant has not demonstrated how the outcome of the case would

have changed if trial counsel had objected to the prosecutor’s questions.

Thus, the PCRA court did not abuse its discretion in denying this IAC claim.

       Appellant’s third issue challenges trial counsel’s failure “to object to the

lack of foundation for the out-of-state prior record presented through Off[icer]

Kondras.” Appellant’s Brief at 17 (citation omitted). Appellant acknowledges

that “some documents are self-authenticating under Pa.R.Ev. [sic] 902[.7]”

Id. at 18. He asserts, however, that Rule 902 “does not preclude counsel

from contesting authenticity” and that “[f]ailure to object to this lack of

foundation” resulted in prejudice. Id. The Commonwealth retorts: “[T]he

record of the Appellant’s prior drug conviction was properly admitted as a self-




____________________________________________


7  The following item of evidence is self-authenticating and requires no
extrinsic evidence of authenticity to be admitted:

       (4) Certified Copies of Public Records. A copy of an official
       record--or a copy of a document that was recorded or filed in a
       public office as authorized by law--if the copy is certified as correct
       by:

       (A) the custodian or another person authorized to make the
       certification; or

       (B) a certificate that complies with Rule 902(1), (2), or (3), a
       statute or a rule prescribed by the Supreme Court.

Pa.R.E. 902(4).

                                          - 16 -
J-S79010-18


authenticating record[;]” therefore, “any objection . . . would have been

meritless[.]” Commonwealth’s Brief at 26.

     The PCRA court disposed of this IAC claim with a cogent analysis, which

we adopt as our own:

           Finally, in his third issue, Appellant claims that trial counsel
     was ineffective for failing to object to the lack of foundation for
     Appellant’s out-of-state prior record introduced at trial. Appellant
     argues, “though purportedly a certified copy of the records alleged
     by the Commonwealth, this was never established through
     testimony.” Amended Motion for PCRA Relief, 12/15/17, at 7
     (internal citations omitted).

           The Pennsylvania Rules of Evidence provide that, “to satisfy
     the requirement of authenticating or identifying an item of
     evidence, the proponent must produce evidence sufficient to
     support a finding that the item is what the proponent claims it is.”
     Pa.R.E. 901(a).        Further, certain documents are self-
     authenticating, including a certified copy of a public record. See
     Pa.R.E. 902(4).

           Instantly, the Commonwealth admitted certified copies of
     Appellant’s guilty plea to a felony drug charge and sentencing
     order in that same case from the Superior Court of Cobb County,
     Georgia. See N.T. Jury Trial, 2/9/15, at 105–106. These records
     are self-authenticating. See Pa.R.E. 902(4). Consequently, they
     required no further evidence of authenticity, such as testimony
     from the custodians of the records, in order to be admitted.
     Appellant’s trial counsel cannot be deemed ineffective for failing
     to challenge the authenticity of the records, as counsel cannot be
     found ineffective for failing to raise a meritless objection. See
     Commonwealth v. Staton, 120 A.3d 277, 293 (Pa. 2015).
     Appellant’s claim therefore fails . . .

PCRA Court Opinion, 8/7/18, at 8–9.

     Appellant confuses foundation and authenticity.           Officer Kondras

provided foundation for the out-of-state criminal record by explaining how he

obtained the record and its relevance. N.T., 2/9/15, at 103–106. The certified

                                    - 17 -
J-S79010-18


record itself provides authentication of Appellant’s prior conviction in Georgia.

Id. at Commonwealth Exhibit 4; Pa.R.E. 902(4). The prior conviction is an

element of the crime charged, 18 Pa.C.S. § 6105.            Appellant’s contrary

position is meritless. Counsel will not be deemed ineffective for failing to raise

a meritless claim. See Commonwealth v. Marinelli, 910 A.2d 672, 680 (Pa.

2006) (“Counsel will not be deemed ineffective for failing to raise a meritless

claim.”). The PCRA court did not abuse its discretion in denying this IAC claim.

      Finally, to the extent that Appellant challenges the PCRA court’s failure

to conduct a hearing prior to dismissing his PCRA petition, we conclude that

this claim fails.

              The right to an evidentiary hearing on a post-conviction
      petition is not absolute. It is within the PCRA court’s discretion to
      decline to hold a hearing if the petitioner’s claim is patently
      frivolous and has no support either in the record or other evidence.
      It is the responsibility of the reviewing court on appeal to examine
      each issue raised in the PCRA petition in light of the record
      certified before it in order to determine if the PCRA court erred in
      its determination that there were no genuine issues of material
      fact in controversy and in denying relief without conducting an
      evidentiary hearing.

Commonwealth v. Wah, 42 A.3d 335, 338 (Pa. Super. 2012) (citations and

brackets omitted).

      Here, Appellant has failed to demonstrate that any of the claims

presented to the PCRA court raised a genuine issue concerning any material

fact. Accordingly, we discern no error by the PCRA court in dismissing the

amended petition without a hearing.

      Order affirmed.

                                     - 18 -
J-S79010-18




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 1/14/2019




                          - 19 -